UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1696



LORAINE D. POOL; KEVIN D. POOL,

                                             Plaintiffs - Appellants,

             versus


STATE FARM FIRE AND CASUALTY COMPANY, a/k/a
State Farm Insurance,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-208-5-3BO)


Submitted:    November 7, 2002            Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie P. King, RONNIE P. KING, P.A., Roxboro, North Carolina, for
Appellants. R. Scott Brown, BROWN, CRUMP, VANORE & TIERNEY, L.L.P.,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Loraine and Kevin Pool appeal the district court’s grant of

summary judgment in favor of State Farm Fire and Casualty Insurance

Company in their action for breach of contract under a fire

insurance policy.    We affirm.

      State Farm moved for summary judgment and the Pools did not

respond.   The district court found, as a matter of law and upon the

facts presented by State Farm, that the Pools had not complied with

the   policy   requirements   and   that   compliance   is   a   condition

precedent to bringing suit against the insurer.         See Fineberg v.

State Farm Fire and Casualty Co., 438 S.E.2d 754, 755 (N.C. App.

1994).   Failure to comply with conditions precedent “bars recovery

as well as the right to bring suit under the policy.” Id.         We agree

with the district court’s conclusion that State Farm was entitled

to judgment as a matter of law on the facts presented in the motion

for summary judgment. See Fed. R. Civ. P. 56(c), (e); Custer v. Pan

American Life Insurance Co., 12 F.3d 410, 416 (4th Cir. 1986).

      Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the material before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    2